Citation Nr: 0904809	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  00-18 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to increased evaluations for adenocarcinoma 
of the prostate, status post radical perineal prostatectomy 
with urinary incontinence, evaluated as 40 percent disabling 
from July 1, 2000 until November 14, 2006 and as 60 percent 
disabling thereafter.

2.  Entitlement to an initial compensable evaluation for 
impotence.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel
INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, the Commonwealth of Puerto Rico.  

In the November 1999 decision, the RO granted service 
connection for adenocarcinoma of the prostate, status post 
radical perineal prostatectomy with urinary incontinence, 
with a 100 percent initial evaluation assigned as of April 
13, 1999 and a 10 percent evaluation assigned as of November 
1, 1999; the RO also granted service connection and a zero 
percent evaluation for impotence.  In July 2000, the RO 
extended the 100 percent evaluation for adenocarcinoma of the 
prostate until July 1, 2000.  Subsequently, in January 2002, 
the RO increased the 10 percent evaluation for adenocarcinoma 
of the prostate to 40 percent as of August 30, 2000.

In a January 2003 decision, the Board increased the rating 
for adenocarcinoma of the prostate from 10 percent to 40 
percent for the period from July 1 to August 30 of 2000 but 
otherwise denied the claims on appeal.  The veteran appealed 
this decision to the United States Court of Appeals for 
Veterans Claims (Court), and, in April 2004, the veteran's 
representative and the VA General Counsel filed a joint 
motion to partially vacate and remand the Board decision 
insofar as even higher evaluations had not been assigned.  
This motion was granted in an April 2004 Court order, and the 
case was then remanded by the Board for further development 
in March 2005.  Subsequently, in a February 2007 rating 
decision, the RO increased the evaluation for the veteran's 
adenocarcinoma of the prostate to 60 percent as of November 
14, 2006.

The veteran also initiated an appeal of a June 2007 decision 
denying entitlement to a total disability evaluation based 
upon individual unemployability due to service-connected 
disability (TDIU), but his TDIU claim was later granted in a 
December 2007 rating decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

As noted above, the RO, in a February 2007 rating decision, 
increased the evaluation for the veteran's adenocarcinoma of 
the prostate to 60 percent as of November 14, 2006.  The RO 
further notified the veteran that this was the maximum 
evaluation provided under the law and that the appeal as to 
this claim was considered satisfied in full.

The Board finds this statement from the RO to be erroneous in 
two respects.  First, this appeal has been pending since a 
November 1999 rating decision, but the 60 percent evaluation 
was effectuated as of only November 14, 2006.  Second, the 60 
percent evaluation is not the maximum available evaluation.  
Rather, under 38 C.F.R. §§ 4.115a and 4.115b, Diagnostic Code 
7528, the veteran may be assigned a higher evaluation (up to 
100 percent) on the basis of renal dysfunction, if shown.  
Accordingly, in the absence of any request for withdrawal of 
this issue from the veteran, both the prior 40 percent 
evaluation and the current 60 percent evaluation remain at 
issue on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); 
see also Hart v. Mansfield, supra.

In addition to not considering the ratings for adenocarcinoma 
of the prostate to still be on appeal, the RO excluded this 
issue from the February 2007 Supplemental Statement of the 
Case (SSOC).  38 C.F.R. §§ 19.31 and 19.37 clearly indicate 
that an SSOC is required in instances where new relevant 
evidence is received by the RO prior to the transfer of 
records to the Board, as here.  The absence of an SSOC 
addressing this issue constitutes a procedural defect 
requiring correction at the RO level.  See 38 C.F.R. § 19.9.

Moreover, in the March 2005 remand, the Board requested that 
the RO address whether the veteran's case presented such an 
exceptional or unusual disability picture that an extra-
schedular evaluation might be warranted, as this matter 
appeared to have been raised in a March 2005 appellate brief 
from the veteran's representative.  38 C.F.R. § 3.321(b)(1).  
While the February 2007 SSOC includes the provisions of 
38 C.F.R. § 3.321(b)(1), the RO did not provide any 
discussion or analysis of the applicability of this 
regulation to the case at hand.  The Court has determined 
that a remand by the Board confers upon a claimant, as a 
matter of law, the right to compliance with remand orders.  
See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  As 
such, there is a procedural defect in regard to the impotence 
claim insofar as 38 C.F.R. § 3.321(b)(1) was not discussed in 
accordance with the remand instructions.  See 38 C.F.R. 
§ 19.9.

Accordingly, this case is REMANDED for the following action:

The veteran and his representative should 
be furnished with a Supplemental 
Statement of the Case addressing the 
claims for higher evaluations for 
adenocarcinoma of the prostate and 
impotence.  This discussion should 
address the staged rating assigned for 
the adenocarcinoma of the prostate, and, 
for both claims, consideration should be 
given as to whether referral for an 
extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) is warranted.  
The veteran should be given a full 
opportunity to respond before this case 
is returned to the Board, if indicated.

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

